SCHWARTZ, Chief Judge
(specially concurring).
As an additional basis for affirmance, it should be emphasized that, not only has the defendant not established the likelihood, or even the possibility, that the victim’s statements to the counselor were in any way favorable to him, the circumstances strongly suggest directly to the contrary. Thus, even if the conversation were not privileged, the appellant’s argument should be rejected on the ground that he has failed in his obligation to demonstrate harmful error. Cf. State v. Fami-glietti, 817 So.2d 901, 909 (Fla. 3d DCA 2002)(Sehwartz, C.J., specially concurring in part, dissenting in part), review granted, 826 So.2d 991 (Fla.2002), review dismissed, 838 So.2d 528 (Fla.2003).